Citation Nr: 9906359	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  94-47 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from April 1982 to April 1986 
and service in a reserve component prior thereto.  In June 
1986, he claimed service connection for an injury to his 
right shoulder sustained in service.  A January 1987 rating 
decision granted service connection for residuals of a right 
clavicular fracture, status post surgical reduction times 
two, and assigned a 10 percent evaluation.  He claimed an 
increased rating in March 1991, and this appeal arises from a 
May 1991 rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) that denied the claim.

In January 1997, the case was remanded by the Board of 
Veterans' Appeals (Board) for further development of the 
evidence, including VA orthopedic and neurologic 
examinations.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's right shoulder disorder is manifested by 
complaints of intermittent pain; after numerous operations, 
clinical findings show no neurologic deficit, no evidence of 
significant arthritis, occasional pain, and minimal 
limitation of motion.


CONCLUSION OF LAW

The veteran's right shoulder disorder is not more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4 to include §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
and Diagnostic Codes (DC) 5202 and 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a hospital 
narrative summary showing a November 1983 fall from bleachers 
resulting in a right midclavicular fracture and an 
acromioclavicular separation.  The fracture was repaired by 
open reduction and internal fixation using an intramedullary 
pin.  An infection developed, and he was readmitted for 
removal of the pin in February 1984.  In April, he complained 
of clavicular pain, pain and giving way in the shoulder, and 
pain and weakness in the arm.  X-rays of the clavicular 
fracture site showed a large callus and incomplete healing.  
In September 1984, he was readmitted and again underwent open 
reduction and internal fixation, this time using a plate and 
screws.  In spite of a course of physical therapy, he 
continued to have shoulder pain and occasional soft tissue 
shoulder injuries.  In February 1986, he complained of pain 
at the fracture site and underwent a partial hardware 
removal.  In March 1986, he presented at the orthopedic 
clinic with right shoulder pain and weakness.  On 
examination, sensation was intact, strength was good, there 
was full range of motion with some discomfort and crepitance, 
and there was tenderness at the glenohumeral junction.  The 
examiner noted that the plate should be removed at a VA 
hospital.

At a November 1986 VA examination, the veteran reported 
continued shoulder pain, particularly in cold weather, a 
popping sensation when raising his arm, and weakness.  There 
appeared to be some atrophy of musculature.  Range of motion, 
but not speed, of the right shoulder was comparable with that 
of the left.  Some popping was noted, crepitus was felt on 
passive movement of the shoulder joint, and strength of the 
right hand was less than that of the left.  The assessment 
was residuals of right clavicular fracture, status post 
surgical reduction times two.

A January 1987 rating decision granted service connection for 
that disability and assigned a 10 percent evaluation, 
pursuant to DC 5203.

Private outpatient treatment records, the source of which is 
not clearly identified in the file (perhaps Tri-State 
Orthopaedics or Forest Hills Orthopaedics), included one from 
September 1987.  After noting history, the record recorded 
the veteran's complaints of clavicular pain, brachial plexus 
pain, and numbness in the right arm after motion of the 
shoulder.

In November 1987, the veteran presented with right shoulder 
pain and instability.  On examination, there was impingement 
on flexion and abduction and subluxation on abduction and 
external rotation.  He was admitted to a VA medical center 
for arthroscopy and debridement.  Surgery revealed a Bankart 
lesion and a Hill-Sachs lesion.  A Bankart lesion is caused 
by avulsion of the anterior glenoid labrum following anterior 
dislocation of the shoulder; a Hill-Sachs lesion is a 
compression fracture of the posteromedial humeral head caused 
by impaction of the humeral head on the anterior rim of the 
glenoid fossa, an injury often caused by anterior dislocation 
of the shoulder.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 917 (28th 
ed. 1994).  Upon discharge, he undertook a program of 
physical rehabilitation.

In September 1989, the veteran sustained a right shoulder 
traction injury at work and, thereafter, had a sensation of 
anterior instability.  October and November 1989 private 
treatment records showed shoulder immobilization and pain 
medication.

In a December 1989 letter (apparently to the veteran's 
employer), Jack Failla, MD, of Tri-State Orthopaedics, 
summarized the veteran's surgical history.  He said that the 
veteran's symptoms continued after the 1987 arthroscopy and 
were aggravated by, and a popping sensation was noted with, 
shoulder motion.  Examination revealed gross instability of 
the glenohumeral joint on stressing the anterior capsule.  
Most of the symptoms were anterior.  However, there was a 
positive sulcus sign, so the doctor suspected that the 
veteran's right shoulder instability was multidirectional and 
that he would benefit from a Neer capsular shift, a procedure 
for surgically correcting recurrent subluxation.  In February 
1990, the veteran was admitted to North Hills Passavant 
Hospital where he underwent a Neer capsular shift procedure 
of the right shoulder.

At an August 1992 VA examination, the veteran reported right 
upper extremity weakness, paresthesia to the elbow, and pain 
with some movements.  There was flexion to 160 degrees, 
abduction to 180 degrees, external rotation to 80 degrees, 
and internal rotation to 60 degrees.  The diagnosis was 
status post right clavicular fracture, with resultant rotator 
cuff disease for correction, and acromioclavicular 
separation, for correction.

In a December 1992 letter to the RO, Doctor Failla reported 
that the veteran began an aggressive rehabilitation program 
after the February 1990 surgery.  He made good progress until 
August 1990 when he sustained a work-related right shoulder 
injury.  There was no instability, and the diagnosis was 
acute bicipital tendonitis.  In October 1990, he reported 
painful use at work, a popping sensation, and current 
acromioclavicular joint discomfort.  After examination, the 
diagnosis was probable grade II acromioclavicular separation.  
In January 1991, he returned with symptoms of 
acromioclavicular joint irritability and the joint was 
injected with Depo-Medrol and Xylocaine.  The veteran 
reported a week or two of relief after the injection, 
followed by recurrence of symptoms on adduction.  The doctor 
felt that resection of the distal clavicle was the only 
course for sustained relief, but the veteran did not want 
more surgery at that time, so the acromioclavicular joint was 
injected again.

Doctor Failla's letter further reported that, in April 1991, 
the veteran returned with persistent acromioclavicular joint 
pain.  The doctor was convinced that there was 
acromioclavicular joint pathology, probably associated with 
the clavicular fracture, and again injected the joint.  In 
October 1991, the veteran underwent a Mumford procedure, 
resection of the right distal clavicle for post-traumatic 
degenerative joint disease of the acromioclavicular joint.  
The pathology report noted chondromalacia of the articular 
cartilage and cartilaginous tissue showing vascularization.  
Thereafter, the veteran entered a physical rehabilitation 
program.  In January 1992, he had full range of motion and 
was totally asymptomatic.  In August 1992, the veteran was 
referred to Doctor Failla by the VA medical center.  He 
reported that, after lifting some 20-pound boxes at work, he 
incurred some right shoulder irritation.  Examination 
revealed bursitis and, noting that the veteran was left-arm 
dominant, atrophy of the right upper extremity when compared 
with the left.  The shoulder was again injected.

At a February 1993 hearing before a hearing officer at the 
RO, the veteran testified that he was a computer draftsman, 
was left-handed, and did not use his right shoulder in actual 
drafting work.  He had occasional pain in the shoulder and 
upper arm, aggravated by use and changes in the weather, and 
treated it with heat and ice, physical therapy, and over-the-
counter medication.  His range of motion did not seem to be 
limited but a popping sensation developed with use and, when 
that occurred, he stopped using his right shoulder and rested 
it.

Upon March 1993 VA orthopedic examination, the veteran 
reported intermittent, but persistent, right shoulder pain, 
aggravated by strenuous activity.  Examination of the 
shoulder revealed no evidence of swelling, deformity, or 
instability.  There was clear-cut atrophy of the right 
deltoid, supraspinatus, and infraspinatus muscles.  There was 
a slight reduction in abduction strength, though the strength 
of other shoulder movements seemed normal.  The range of 
motion for internal and external rotation was reduced to 60 
degrees each, but was without pain, and abduction and forward 
elevation were both normal at 180 degrees.  There was some 
tenderness in the glenohumeral joint at the point of 
insertion of the biceps muscle; forced flexion of that muscle 
produced some pain, enforcing the impression of bicipital 
tendonitis.  X rays showed internal fixation and deformity 
secondary to a healed fracture of the midportion of the 
clavicle and resection of the distal end.  The examiner noted 
that the 1991 Mumford procedure was, apparently, successful 
as the veteran had not had subsequent dislocations.  
Diagnoses included status post multiple surgeries for a right 
clavicular fracture, with delayed union, accompanied by 
acromioclavicular dislocation.  Diagnoses also included 
probable chronic bicipital tendonitis resulting from the 
injury.

A November 1993 VA discharge summary reported that the 
veteran was admitted for elective removal of the metal plate 
from the right clavicle.

On an April 1994 VA emergency room record, the veteran 
reported the sudden onset of pain while doing yard work.  On 
an October 1995 VA emergency room record, he reported a 
sudden onset of pain, and a grinding sensation, while raking 
leaves.  The assessment was of a rotator cuff injury.

VA physical therapy records show that the veteran was in 
treatment from October 1995 to April 1996.  On a February 
1996 record, he reported that he was raking leaves in 
November 1994 when he felt his right shoulder weaken, grind, 
and pop; thereafter, he had trouble with external rotation, 
and he currently had intermittent, but sharp, pain.  On 
testing range of motion of the shoulders, there was flexion 
and abduction to 180 degrees bilaterally while external and 
internal rotation were both to 90 degrees on the left and 52 
and 67 degrees, respectively, on the right.  Strength was 5/5 
bilaterally except that external rotation on the right was 
4/5 with pain.  There was tenderness to moderate touch at the 
right acromioclavicular joint and rhomboid and a positive 
impingement sign.  The assessment included impingement in the 
right shoulder that reduced internal and external rotation.

The Board remanded the case in January 1997 for VA neurologic 
and orthopedic examinations.

At a June 1997 VA neurologic examination, there were neither 
neurologic complaints nor adverse findings.  At a May 1997 VA 
orthopedic examination, the veteran reported that he worked 
as a landscaper and occasionally had right shoulder pain.  
Examination of the right shoulder revealed "excellent range 
of motion," with 170 degrees of forward flexion and 
abduction, 70 degrees of external rotation, and internal 
rotation to approximately L1.  Strength was 5/5 in abduction, 
external rotation, and internal rotation.  Sensation was 
normal in both upper extremities and reflexes were 2+ and 
equal.  X-rays showed very subtle superior subluxation of the 
humeral head relative to the glenoid but no osteophytosis or 
significant arthritis.  Diagnoses included history of right 
clavicular fracture, complaints of pain in the right 
acromioclavicular joint without evidence of significant 
arthritis, and miscellaneous right shoulder complaints 
treated with arthroscopy, subacromial decompression, and open 
rotator cuff repair.  The examiner observed that the veteran 
was able to work as a landscaper, with only occasional 
subjective complaints of pain, and that limitation of both 
motion and strength of the right shoulder were minimal.

Analysis

The veteran has claimed that his service-connected right 
shoulder disorder has worsened since 1987, when service 
connection was granted and a 10 percent evaluation was 
assigned.  Such a claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Johnston v. Brown, 10 
Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In 38 C.F.R. Part 
4, the VA Schedule for Rating Disabilities, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of criteria which are based 
on the average impairment of earning capacity caused by the 
rated disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
When there is a question as to which of two ratings should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If there is reasonable doubt as to the 
degree of disability, it is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  Where, as here, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms which must be considered.  38 C.F.R. § 4.40.  
Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to limitation of motion, pain on 
motion, weakened motion, excess fatigability, lack of 
coordination, and swelling, deformity, or atrophy from 
disuse.  38 C.F.R. § 4.45.  These factors, together with 
demonstrated range of motion, must be considered when 
evaluating joints.  DeLuca, supra.

In this case, service connection is in effect for a right 
shoulder disorder, and a 10 percent evaluation has been 
assigned pursuant to DC 5203 (impairment of the clavicle or 
scapula).  Under the provisions of DC 5203, a 20 percent 
evaluation is assigned for dislocation or for nonunion with 
loose movement, while a 10 percent evaluation is assigned for 
nonunion without loose movement or for malunion.

As noted above, the veteran's present level of disability is 
of primary concern.  Here, the fractured clavicle 
demonstrated malunion soon after the 1983 injury, but that 
was surgically repaired with a plate and, currently, there is 
no evidence of malunion.  The veteran has a history of 
acromioclavicular separation and, in October 1990, was 
diagnosed with a probable grade-II separation.  However, that 
disorder was apparently corrected by a Mumford procedure, 
resection of the distal clavicle, in October 1991 and there 
is no evidence currently of acromioclavicular dislocation.

In addition, DC 5203 provides for an evaluation based on 
impairment of function of the contiguous shoulder joint.  For 
a disability of the shoulder of the minor arm, under the 
provisions of DC 5202 (other impairment of the humerus), a 70 
percent evaluation is assigned for loss of the humeral head; 
a 50 percent evaluation is assigned for nonunion; a 40 
percent evaluation is assigned for fibrous union; and a 20 
percent evaluation is assigned for frequent dislocations with 
guarding of all arm movements, for infrequent dislocations 
with guarding of movement only at the shoulder level, or for 
malunion with marked or moderate deformity.

Here, there is no evidence of loss of the humeral head or of 
nonunion, fibrous union, or malunion.  A November 1987 VA 
arthroscopic examination revealed Bankart and Hill-Sachs 
lesions, evidence of recurrent shoulder dislocations.  
However, the veteran underwent a February 1990 Neer capsular 
shift, and glenohumeral instability has not been noted since 
that time.

The veteran has undergone numerous surgical procedures to 
alleviate shoulder problems incurred in service-while in 
service, a pin was inserted to fix a clavicular fracture; 
when an infection developed, the pin was extracted; when the 
clavicle failed to unite, a plate was installed with screws; 
later, a screw was removed; since service, VA conducted an 
arthroscopic examination in 1987 and noted evidence of 
recurrent dislocations; in 1990, a procedure was performed to 
correct the dislocation problem; in 1990, acromioclavicular 
separation was noted and, in 1991, the distal clavicle was 
resected; in 1993, the remainder of the hardware was removed 
from the clavicle.  During the years since separation from 
service, the veteran has sustained soft tissue injuries to 
the shoulder, probably due to its weakened condition, and has 
regularly required physical therapy.  In spite of the many 
surgical procedures or, perhaps, because of them, he 
currently has excellent range of motion of the right shoulder 
and only occasional pain or other symptoms.

The Board is sympathetic with the amount of surgery the 
veteran has undergone to address his shoulder disorders, and 
there is a temptation to grant an increased rating based 
solely on that medical history.  However, since VA 
compensation must be based on the level of disability and not 
on medical history, and since increases in compensation must 
be based on the present level of disability, and since 
surgery appears to have had the ameliorative effect intended, 
and since the present level of disability is that minimal 
disability shown by the January 1997 VA examinations, the 
temptation to grant an increased rating based on history 
alone must be resisted.

In point of fact, the veteran has, since separation from 
service, worked as a computer draftsman and, more recently, 
as a landscaper.  He is left-arm dominant, and his right 
shoulder disorder shows no swelling or deformity, no 
incoordination, and no excess fatigability.  Some atrophy, 
and some intermittent pain controlled by over-the-counter 
medication, has been noted; however, limitation of motion is 
minimal, and that only on internal and external rotation, and 
there is only minimal weakness on external rotation.  In sum, 
the present level of disability attributable to veteran's 
right shoulder disorder does not meet the criteria for an 
evaluation greater than 10 percent.

ORDER

Entitlement to an increased rating for a right shoulder 
disorder, currently evaluated as 10 percent disabling, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

